Citation Nr: 0413808	
Decision Date: 05/28/04    Archive Date: 06/02/04	

DOCKET NO.  02-16 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in 
Indianapolis, Indiana


THE ISSUE

Entitlement to payment of air transport to St. Johns Hospital 
in Springfield, Illinois, and for inpatient expenses at 
St. Johns Hospital in Springfield, Illinois, on April 13 
and 14, 2001.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The record reflects that the appellant's status as a 
nonservice-connected veteran was verified on November 27, 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 decision of the 
Department of Veterans Affairs (VA) Medical Center in 
Indianapolis, Indiana.  


REMAND

The Secretary, in accordance with regulations prescribed by 
the Secretary, shall, inter alia, delineate the circumstances 
under which payments may be made, to include such 
requirements on requesting reimbursement as the Secretary 
shall establish.  38 U.S.C.A. § 7125(c)(1)(B) (West 2002).  A 
claimant for payment or reimbursement under 38 U.S.C.A. 
§ 1725 must be the entity that furnished the treatment, the 
veteran who paid for the treatment, or the person or 
organization that paid for such treatment on behalf of the 
veteran.  38 C.F.R. § 17.1004(a) (2003).  The person 
authorized to file a notice of disagreement and/or a 
substantive appeal is, with certain exceptions, the claimant 
personally or his representative.  38 C.F.R. § 20.301(a) 
(2003).

The record reflects that, in September 2001, several letters 
were sent to various health care providers denying their 
claims for payment of services furnished the veteran relating 
to his health care on April 13, 2001, to April 14, 2001.  
Each of these notices reflects that VA Form 4107, Notice of 
Procedural and Appellate Rights, was being sent to the 
veteran.  The notices do not indicate that these health care 
providers were provided with notice of procedural and 
appellate rights.

It is unclear from the record whether the veteran has paid 
for the treatment for which payment or reimbursement is 
sought, but during the personal hearing, held in March 2003, 
his representative indicated that the veteran could not 
afford to pay.

The record does not indicate that either the veteran or any 
of the health care providers have been provided notification 
regarding the Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. § 5100 et seq.  (West 2002).

In light of the above, the appeal is REMANDED for the 
following:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed 
in accordance with any applicable legal 
precedent.

2.  The VAMC should notify all claimants 
of their appellate rights in addition to 
providing the VCAA notice referred to 
above.

3.  The VAMC should identify and verify 
the veteran's dates of active service.

4.  The VAMC should contact the veteran 
and inquire as to whether he has paid any 
of the expenses for which payment of 
reimbursement is sought.

5.  Then, the RO should readjudicate the 
issue on appeal with appropriate 
consideration of whether the veteran has 
standing to be a claimant/appellant under 
38 C.F.R. § 17.1004 on the basis of 
having paid for the treatment.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



                       
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




